Exhibit No. 10(d)(*)

 

AMENDED AND RESTATED

SENIOR OFFICER EMPLOYMENT AND

DEFERRED COMPENSATION AGREEMENT

 

This SENIOR OFFICER EMPLOYMENT AND DEFERRED COMPENSATION AGREEMENT (this
“Agreement”), is hereby amended and restated as of December 31, 2008 (the
“Effective Date”), between REGIS CORPORATION, hereinafter referred to as the
“Corporation,” and Gordon Nelson, hereinafter referred to as “Employee.”

 

WHEREAS, this Agreement was initially entered into as of April 14, 1998, and was
last amended and restated June 29, 2007; and

 

WHEREAS, Employee and the Corporation wish to amend and restate this Agreement
as of the date hereof to incorporate and supersede all prior amendments hereto
and to make certain changes to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”);

 

NOW, THEREFORE, IN CONSIDERATION of the mutual agreements hereinafter contained,
the parties hereby agree as follows:

 

1.                                       Definitions.

 

“Aggregate Benefit” shall be an amount equal to the Employee’s Monthly Benefit
multiplied by 240.

 

“Cause” shall mean: (a) (i) a felony conviction under any Federal or state
statute which is materially detrimental to the financial interests of the
Corporation, or (ii) willful non-performance by Employee of his material
employment duties other than by reason of his physical or mental incapacity
after reasonable written notice to Employee and reasonable opportunity (not less
than thirty (30) days) to cease such non-performance; or (b) Employee willfully
engaging in fraud or gross misconduct which is materially detrimental to the
financial interests of the Corporation.

 

“Change in Control” shall be deemed to have occurred at such time as any of the
following events occur:

 

(a)                                  any “person” within the meaning of
Section 2(a)(2) of the Securities Act of 1933 and Section 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”), is or has become the
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of twenty
percent (20%) or more of either (i) the then outstanding shares of Common Stock
of the Corporation (the “Outstanding Common Stock”) or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”),
except for an acquisition by an entity resulting from a Business Combination (as
defined below) in which clauses (x) and (y) of subparagraph (b) applies;

 

--------------------------------------------------------------------------------


 

(b)                                 consummation of (i) a merger or
consolidation of the Corporation with or into another entity, (ii) a statutory
share exchange or (iii) the acquisition by any person (as defined above) of all
or substantially all of the assets of the Corporation (each, a “Business
Combination”), unless immediately following such Business Combination, (x) all
or substantially all of the beneficial owners of the Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of the voting power of the
then outstanding shares of voting stock (or comparable voting equity interests)
of the surviving or acquiring entity resulting from such Business Combination
(including such beneficial ownership of an entity that, as a result of such
transaction, owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries), in
substantially the same proportions (as compared to the other beneficial owners
of the Corporation’s voting stock immediately prior to such Business
Combination) as their beneficial ownership of the Corporation’s voting stock
immediately prior to such Business Combination and (y) no person (as defined
above) beneficially owns, directly or indirectly, twenty percent (20%) or more
of the voting power of the outstanding voting stock (or comparable equity
interests) of the surviving or acquiring entity (other than a direct or indirect
parent entity of the surviving or acquiring entity, that, after giving effect to
the Business Combination, beneficially owns, directly or indirectly, 100% of the
outstanding voting stock (or comparable equity interests) of the surviving or
acquiring entity), or

 

(c)                                  individuals who constitute the
Corporation’s Board of Directors on the Effective Date (the “Incumbent Board”)
have ceased for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Corporation’s stockholders, was
approved by a vote of at least three-quarters (75%) of the directors comprising
the Incumbent Board shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board.

 

“Discounted Vested Monthly Benefit” shall be an amount determined by discounting
Employee’s Vested Monthly Benefit to present value based on the number of months
between (a) the Employee’s age at the date of his Separation from Service or, if
he elects to defer payment or commencement pursuant to subparagraph 6(d) of this
Agreement, the date of payment or commencement, and (b) the date of Employee’s
65th birthday.  The discount rate to be used for this purpose shall be equal to
the yield to maturity, at the date in (a), above, of U.S. Treasury Notes with a
maturity date nearest the date of the Employee’s 65th birthday.

 

“Good Reason”  shall mean the occurrence, without the express written consent of
Employee, of any of the following: (a) any adverse alteration in the nature of
Employee’s reporting responsibilities, titles, or offices, or any removal of
Employee from, or any failure to reelect Employee to, any such positions, except
in connection with a termination of the employment of Employee for Cause,
permanent disability, or as a result of Employee’s death or a termination of
employment by Employee other than for Good Reason; (b) a reduction by the
Corporation in Employee’s base salary as then in effect; (c) failure by the
Corporation to continue in effect (without substitution of a

 

2

--------------------------------------------------------------------------------


 

substantially equivalent plan or a plan of substantially equivalent value) any
compensation plan, bonus or incentive plan, stock purchase plan, stock option
plan, life insurance plan, health plan, disability plan or other benefit plan or
arrangement in which Employee is then participating; (d) any material breach by
the Corporation of any provisions of the Agreement; (e) the requirement by the
Corporation that Employee’s principal place of employment be relocated outside
of a thirty (30) mile radius from its existing location; or (f) the
Corporation’s failure to obtain a satisfactory agreement from any successor to
assume and agree to perform Corporation’s obligations under the Agreement;
provided that Employee notifies the Corporation of such condition set forth in
clause (a), (b), (c), (d), (e) or (f) within 90 days of its initial existence
and the Corporation fails to remedy such condition within 30 days of receiving
such notice.

 

“Monthly Benefit” shall be an amount equal to the greater of (i) forty percent
(40%) of Employee’s average monthly compensation, excluding bonuses, for the
sixty (60) months immediately preceding Employee’s Separation From Service or
disability (provided that for purposes of such calculation the Monthly Benefit
shall be increased by Two Thousand Five Hundred Dollars ($2,500.00) unless
Employee’s employment terminates on or before February 8, 2012 by the Company
for Cause or by Employee without Good Reason), and (ii) Five Thousand Dollars
($5,000.00).

 

“Separation From Service” shall be a separation from service with the
Corporation and its affiliates (other than due to death or disability) within
the meaning of Code Section 409A(a)(2)(A)(i) and Treas. Reg.
Section 1.409A-1(h).

 

“Vested Monthly Benefit” shall be a percentage of Employee’s Monthly Benefit
determined on the basis of the number of Employee’s completed years of service
with the Corporation according to the following schedule:

 

Years of Service

 

Percentage

 

 

 

 

 

Less than 7 years

 

0

%

7 years

 

5

%

8 years

 

10

%

9 years

 

15

%

10 years

 

20

%

11 years

 

25

%

12 years

 

30

%

13 years

 

35

%

14 years

 

40

%

15 years

 

50

%

16 years

 

60

%

17 years

 

70

%

18 years

 

80

%

19 years

 

90

%

20 or more years

 

100

%

 

3

--------------------------------------------------------------------------------


 

A year of service for purposes of vesting shall be a consecutive 12-month period
during which Employee is employed by the Corporation.

 

2.                                       Employment.  The Corporation agrees to
continue to employ Employee, and Employee agrees to continue to serve the
Corporation, upon the terms and conditions hereinafter set forth.

 

3.                                       Term.  The employment of Employee
pursuant to this Agreement has commenced as of the date of this Agreement and
shall continue until terminated by either of the parties hereto. The parties
agree and acknowledge that the employment of Employee pursuant to this Agreement
is at will and may be terminated by either party without notice. 
Notwithstanding the termination of employment of Employee, this Agreement shall
remain in full force and effect during such time as Employee is or may be
entitled to any Monthly Benefit under this Agreement.

 

4.                                       Duties.  Employee agrees to serve the
Corporation faithfully and to the best of his ability under the direction of the
President and the Board of Directors of the Corporation, devoting his entire
business time, energy and skill to such employment, and to perform from time to
time such services and act in such office or capacity as the President and the
Board of Directors shall request.

 

5.                                       Compensation.  The Corporation agrees
to pay to Employee during the term of his employment hereunder as salary for his
full time active services such compensation as may be mutually agreed upon from
time to time.

 

6.                                       Deferred Compensation.  The Corporation
shall pay to Employee, if living, or, in the event of his death, to Employee’s
surviving spouse, or to such other person or persons as Employee shall have
designated in writing (or in the absence of either, to Employee’s estate) (the
“Beneficiary”), the following sums upon the terms and conditions and for the
periods hereinafter set forth:

 

a]                                         Payments upon Retirement.  On the
last day of the month next following the month in which Employee has a
Separation From Service with the Corporation at or after age 65, or upon the
last day of the month next following the month in which he reaches age 65 if he
is then disabled within the meaning of subparagraph (c), the Corporation shall
pay to Employee a lump sum cash payment of an amount equal to the present value
of his Vested Monthly Benefit.  For the purpose of determining the present
value, the following assumptions shall apply:

 

(1)                                  Interest: Payments shall be discounted to
present value at a rate of interest equal to the yield to maturity of 30-year
U.S. Treasury Notes as of the Employee’s Separation From Service.

 

(2)                                  Payment Duration:  It shall be assumed that
payments of the Vested Monthly Benefit will be made for two hundred and forty
(240) months.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing in this subparagraph 6(a), Employee shall be
entitled, by written election to the Corporation’s Board of Directors, to
receive, in connection with a Separation From Service at or after age 65, to
have his Vested Monthly Benefit paid in monthly payments rather than the
lump-sum described above, provided (x) Employee makes such written election more
than 12 months before Employee attains age 65 (y) such election is not effective
for 12 months, and (z) the first installment of the Vested Monthly Benefit is
paid five years after the month next following the month of such Separation From
Service (or if earlier, upon death or disability pursuant to subparagraphs
6(b) and 6(c), respectively).  Pursuant to (and subject to the requirements of)
transitional relief  provided with respect to initial and redeferral elections
under Code Section 409A (including without limitation, IRS Notice 2005-1, Notice
2006-79, the Preamble to the final Section 409A treasury regulations, and Notice
2007-86, any election made on or before December 31, 2008 shall not be subject
to the foregoing timing requirements.

 

If this election is made, the Vested Monthly Benefit will be paid for two
hundred and forty (240) months.  If Employee dies before receiving all two
hundred and forty (240) monthly payments specified herein, the Corporation shall
pay to Employee’s Beneficiary the remaining unpaid monthly payments as they
become due as provided above.

 

b]                                    Payments upon Death before Separation.  If
the Employee dies while employed by the Corporation, during the first six
(6) months of disability, or while disability payments are being paid under
subparagraph (c), the Corporation shall pay to Employee’s Beneficiary a lump sum
cash payment of an amount equal to the present value of Employee’s Monthly
Benefit (based on the assumptions listed in subparagraph (a), but with the
30-year Treasury Note rate determined at the Employee’s death), provided,
however, that if Employee elected to receive monthly payments rather than a lump
sum (as provided under subparagraph (a) and (d), as applicable based on the age
of the Employee at death), the Corporation shall pay to Employee’s Beneficiary
Employee’s full Monthly Benefit for two hundred and forty (240) months.  The
lump sum payment or the first monthly payment, as applicable, shall be paid
within thirty (30) days after Employee’s death.

 

c]                                     Payments during Disability.  In addition
to the payments provided in subparagraphs (a) and (b), should Employee become
disabled while employed by the Corporation, and such disability continues for a
period of six months, the Corporation shall pay to Employee his Monthly Benefit
during each month that Employee remains disabled until he attains age 65 or
until his death prior to attaining such age, at which time the payment provided
in subparagraph (a) or  (b), as applicable, shall be paid or begin (in the case
of a sump sum, the 30-year Treasury Note rate shall be determined at age 65 or
death, as applicable).  The first payment under this subparagraph (c) shall be
made during the seventh month of such disability, and each succeeding payment
shall be made on the same date

 

5

--------------------------------------------------------------------------------


 

of each succeeding month thereafter.  Payments shall be made under this
subparagraph (c) only if Employee is disabled within the meaning of the
disability clause of an applicable policy’s waiver of premium provision and
within the meaning of “disability” as set forth in Treas. Reg.
Section 1.409A—3(i)(4).

 

d]                                    Early Separation

 

(i)                                     In the event Employee has a Separation
From Service  with the Corporation before reaching age 65 (unless the Employee
is terminated by the Corporation for Cause, or if the separation is by reason of
disability pursuant to subparagraph (c), or by reason of death), then on the
last day of the month next following the month of Employee’s Separation From
Service, the Corporation shall pay to Employee a lump sum cash payment of an
amount equal to the present value of his Discounted Vested Monthly Benefit.  For
the purpose of determining the present value, the following assumptions shall
apply:

 

(1)                                  Interest: Payments shall be discounted to
present value at a rate of interest equal to the yield to maturity of 30-year
U.S. Treasury Notes as of the Employee’s Separation From Service.

 

(2)                                  Payment Duration:  It shall be assumed that
payments of the Discounted Vested Monthly Benefit will be made for two hundred
and forty (240) months.

 

Notwithstanding the foregoing in this subparagraph 6(d)(i), Employee shall be
entitled, by written election to the Corporation’s Board of Directors, to
receive, in connection with Employee’s Separation From Service prior to age 65,
to (i) be paid the lump sum cash payment on the basis of his Vested Monthly
Benefit rather than the Discounted Vested Monthly Benefit (or based on his
Discounted Vested Monthly Benefit but commencing at a later date if the payment
date is prior to age 65), and/or (ii) to be paid in monthly payments rather than
the lump-sum described above, provided (x) Employee makes such written election
more than 12 months before Employee’s Separation From Service (y) such election
is not effective for 12 months following the date the election is made, and
(z) the first installment of the Monthly Benefit (or the lump sum payment as
applicable) is paid no earlier than five years after the month next following
the month of Employee’s Separation From Service (or if earlier, upon death or
disability pursuant to subparagraphs 6(b) and 6(c), respectively).  Pursuant to
(and subject to the requirements of) transitional relief  provided with respect
to initial and redeferral elections under Code Section 409A (including without
limitation, IRS Notice 2005-1, Notice 2006-79, the Preamble to the final
Section 409A treasury regulations, and Notice 2007-86, any election made on or
before December 31, 2008 shall not be subject to the foregoing timing
requirements.

 

6

--------------------------------------------------------------------------------


 

If monthly payments are elected, the Vested Monthly Benefit (or the Discounted
Vested Monthly Benefit (if payment commences prior to age 65)) will be paid for
two hundred and forty (240) months.  If Employee dies before receiving all two
hundred and forty (240) monthly payments specified herein, the Corporation shall
pay to Employee’s Beneficiary the remaining unpaid monthly payments as they
become due as provided above.

 

(ii)                                  If Employee’s employment is terminated
(i) for any reason after February 8, 2012 but before reaching age 65, or (ii) on
or prior to February 8, 2012 by Employee with Good Reason, due to death or
Disability, or by the Corporation without Cause, then in satisfaction of any
continuation coverage Employee may be entitled to receive under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), during the
period commencing on such termination of employment and continuing through
Employee’s attainment of age 65 (or with respect to Employee’s wife, Beverly A.
Nelson (“Employee’s wife”), through her attainment of age 65), Employee and
Employee’s wife shall each be entitled to the continuation of the same or
equivalent health, hospitalization, prescription drug and dental insurance
coverage that each had received immediately prior to Employee’s termination of
employment, as if Employee had continued to be an executive employee of the
Corporation.  In the event that Employee or Employee’s wife is ineligible under
the terms of such health or other insurance or applicable law to continue to be
so covered without the imposition of adverse tax consequences on Employee, the
Corporation, at its option, shall provide Employee or Employee’s wife with
substantially equivalent coverage through other sources or will reimburse
Employee or Employee’s wife (as applicable) for actual premiums paid for such
alternative coverage (such as Medicare Part A, Part B and prescription drug
coverage) that Employee obtains for the payment period.  Any such reimbursement
shall be paid by December 31 of the calendar year following the year in which
Employee pays such premiums.

 

e]                                      Termination for Cause.  If Employee’s
employment with the Corporation is terminated at any time for Cause, the
Corporation shall have no obligation to make any payments to Employee or his
Beneficiary under this Agreement and all future payments shall be forfeited.

 

The Corporation is the owner and beneficiary of certain insurance policies on
Employee’s life and insuring against Employee’s disability.  No payments shall
be required under subparagraphs (a), (b), (c) or (d)(i) of this paragraph, if
because of any act by Employee, either (i) the applicable policy is canceled by
the insurance company issuing such policy or (ii) the insurance company refuses
to pay the proceeds of said policy.  The provisions of the preceding sentence
shall be inapplicable and of no further force or effect upon and after a Change
in Control.

 

7

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing provisions of this paragraph 6 or paragraph 7, to
the extent required in order to be made without triggering any tax or penalty
under Section 409A of the Code if Employee is a “specified employee” for
purposes of Section 409A of the Code, amounts that would otherwise be payable
under this paragraph 6 during the six-month period immediately following the
Employee’s Separation From Service shall instead be paid on the first business
day after the date that is six months following Employee’s Separation From
Service, or, if earlier, the date of Employee’s death.

 

7.                                       Change in Control.

 

(a)                                   Notwithstanding any other provision of the
Agreement, in the event that Employee’s employment is terminated by the
Corporation without Cause or by Employee with Good Reason within two years after
a Change in Control, Employee shall be paid, within thirty (30) days after such
employment termination, an amount equal to three times the sum of (i) Employee’s
annual base salary, and (ii) the largest annual bonus paid to or earned by
Employee during the thirty-six (36) months immediately preceding the Change in
Control.

 

(b)                                  Notwithstanding any other provision of the
Agreement, if Employee’s employment with the Corporation terminates following a
Change in Control, whether such termination is initiated by Employee or by the
Corporation (unless the termination is by the Corporation for Cause), the lump
sum benefit payable under Section 6(a) or (d), as applicable, will equal the
Employee’s Aggregate Benefit (without any reduction for vesting or for
discounting).

 

(c)                                   Upon a Change in Control, Employee
automatically shall receive 40,000 shares of the Corporation’s common stock free
of any restrictions on exercisability (except as may be imposed by law).  Any
such shares awarded under this subparagraph 7(c) shall be subject to automatic
adjustment by the appropriate Board committee or its delegate to reflect any
Corporation share dividend, share split, combination or exchange of shares,
recapitalization or other change in the capital structure of the Corporation
since the date hereof.

 

(d)                                  In addition to the payments and stock grant
provided in subparagraphs 7(a), (b) and (c) above, and at the time such payments
and grant are made to Employee, the Corporation shall pay to Employee an amount
equal to any excise tax imposed on Employee by Section 4999 of the Code and by
any comparable and applicable state tax law (collectively, “Excise Taxes”), as a
result of the payments and stock grant provided in subparagraphs 7(a), (b) and
(c) and as a result of any accelerated vesting of Employee’s options to acquire
shares of the Corporation, and shall further pay to Employee on a “grossed-up”
basis all additional federal and state income taxes and Excise Taxes payable by
Employee as a result of the payments provided in this subparagraph 7(d), so that
the net after-tax amount received by Employee pursuant to this paragraph 7 is
equal to the amount that Employee would have received if no Excise Taxes had
been imposed on income received by or imputed to Employee by reason of the
payments or stock grant pursuant to paragraph 7 hereof or by reason of

 

8

--------------------------------------------------------------------------------


 

accelerated vesting of Employee’s options.  All amounts payable pursuant to this
subparagraph 7(d) shall be paid by the end of Employee’s taxable year next
following Employee’s taxable year in which the related taxes are remitted to the
taxing authority.

 

All payments required by this paragraph 7 shall be in addition to, and not in
lieu of, any other payments to which Employee is entitled under any other
agreement with the Corporation.

 

The amounts paid to Employee pursuant to this paragraph shall be in
consideration of Employee’s past services to the Corporation and Employee’s
continued services from the date of this amendment.  The payments required
hereunder shall not be reduced or offset by any future earnings by Employee.

 

8.                                       Restrictive Covenant.

 

a]                                     Employee expressly agrees, as a condition
to the performance by the Corporation of its obligations hereunder, that during
the term of this Agreement and during the further period that such payments to
him are provided by this Agreement, or, if longer, for a period of twenty-four
(24) months following Employee’s Separation From Service with the Corporation,
he will not, directly or indirectly, own any interest in, render any services of
any nature to, become employed by, or participate or engage in the licensed
beauty salon business, except with the prior written consent of the Corporation.

 

b]                                    If Employee voluntarily incurs a
Separation From Service with the Corporation, and Employee violates the
restrictive covenant set forth in subparagraph (a) above during the first
twenty-four (24) months after such Separation From Service, and such violation
continues for thirty (30) days after Employee is notified in writing by the
Corporation that Employee is in violation of the restrictive covenant, then the
Corporation shall have no further obligation to make any payments to Employee
under this Agreement and all such future payments shall be forfeited.  If such
violation occurs after twenty-four (24) months after such termination and
continues for thirty (30) days after notice as provided hereinabove, Employee
shall forfeit one (1) month of Employee’s Vested Monthly Benefit for each month
that Employee is in violation of the restrictive covenant.

 

c]                                     If Employee’s employment with the
Corporation is terminated by the Corporation without Cause, and if Employee at
any time after such termination continues to violate the restrictive covenant
for thirty (30) days after being notified in writing by the Corporation that
Employee is in violation of the restrictive covenant, Employee shall forfeit one
(1) month of Employee’s Vested Monthly Benefit for each month or portion of a
month that Employee continues in violation of the restrictive covenant.

 

d]                                    The provisions of paragraph 8 of the
Agreement shall be inapplicable and of no further force or effect upon and after
a Change in Control.

 

9

--------------------------------------------------------------------------------


 

9.                                       Trust Agreement.  The Corporation has
established a Trust Agreement under the Regis Corporation Deferred Compensation
Agreement and said Trust Agreement is hereby incorporated by reference into this
Agreement and made a part hereof.

 

10.                                 Governing Law.  This Agreement shall be
construed in accordance with and governed by the laws of the State of Minnesota.

 

11.                                 Arbitration.  All controversies or claims
arising out of or relating to this Agreement, or the breach thereof, shall be
settled by arbitration in Minneapolis, Minnesota, administered by the American
Arbitration Association under its then current Commercial Arbitration Rules, and
judgment on the award rendered by the arbitrator(s) may be entered in the
District Court of Hennepin County, Minnesota.

 

12.                                 Prohibition against Assignment.  Employee
agrees, on behalf of himself and his personal representatives, and any other
person claiming any benefits under him by virtue of this Agreement, that this
Agreement and the rights, interests and benefits hereunder shall not be
assigned, transferred or pledged in any way by Employee or any person claiming
under him by virtue of this Agreement, and shall not be subject to execution,
attachment, garnishment or similar process.

 

13.                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of any successor of the Corporation, and
any successor shall be deemed substituted for the Corporation under the terms of
this Agreement.  As used in this Agreement, the term “successor” shall include
any person, firm, corporation or other business entity which at any time,
whether by merger, purchase, or otherwise, acquires all or substantially all of
the capital stock or assets of the Corporation.

 

14.                                 Prior Agreements.  This Agreement supersedes
all prior Employment and Deferred Compensation Agreements, and any amendments or
supplements thereto, between the parties to this Agreement.

 

15.                                 Consulting Arrangement.  Within 60 days
after Employee’s termination of employment with the Corporation (other than for
Cause, by reason of death or Disability, or, on or prior to February 8, 2012, by
Employee without Good Reason), the Corporation and Employee shall enter into a
three-year consulting agreement with regard to the Corporation’s DVD training
program (or its successor) on terms to be reasonably and mutually agreed.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

REGIS CORPORATION

 

 

 

 

 

By:

/s/ Paul D. Finkelstein

 

 

Paul D. Finkelstein,
Chairman of the Board of Directors, President and Chief Executive Officer

 

 

 

 

/s/ Gordon Nelson

 

 

Gordon Nelson

 

10

--------------------------------------------------------------------------------